                                                    UNITED STATES DISTRICT COURT 
                                                       DISTRICT OF MINNESOTA 
     

    COREY BEVINS,                                                     Case No. 16‐CV‐4340 (NEB/BRT) 
                                                                                      
                     Plaintiff,                                                       
                                                                                      
    v.                                                                  ORDER ON REPORT AND 
                                                                          RECOMMENDATION 
    BECKER COUNTY, MINNESOTA; 
    BECKER COUNTY JAIL; BECKER 
    COUNTY SHERIFFS DEPARTMENT; 
    UNKNOWN BECKER COUNTY 
    SHERIFF; ST. MARY’S REGIONAL 
    HEALTH CENTER; INNOVISE 
    HEALTH, LLC1; DONALD NELSON; 
    JOHN W. FREEMAN; PAULA 
    PETERSON; and RANDY HODGSON, 
     
                     Defendants. 
     
               
              Pro se Plaintiff Cory Bevins brings this lawsuit against two groups of defendants: 

the Becker County Defendants (Becker County, Minnesota; Becker County Jail, the Becker 

County Sheriffs’ Department, an unknown Becker County Sheriff, Donald Nelson, John 

W. Freeman, Paula Peterson, and Randy Hodgson), and the St. Mary’s Defendants (St. 

Mary’s Regional Health Center and Innovis Health, LLC).2 Bevins’ claims arise from the 


                                                            
1  The  correct  spelling  for  this  Defendant  is  Innovis  Health,  LLC.  The  docket  shall  be 
changed to reflect the correct spelling.  
2  As  the  R&R  notes,  the  operative  complaint  in  this  case  is  Bevins’  Second  Amended 

Complaint, filed on May 8, 2017 [ECF No. 24, ECF No. 180 at 3.] The complaint is subject 
to two amendments in which Bevins replaced Essentia Health‐St. Mary’s Hospital with 
                                                                   
                                                                 1 
 
medical treatment he received while being detained at Becker County Jail (“the Jail”). The 

Becker County Defendants and the St. Mary’s Defendants moved for summary judgment 

[ECF  Nos.  126,  120]  and  Magistrate  Judge  Becky  R.  Thorson,  in  a  Report  and 

Recommendation, recommended granting both motions. [ECF No. 180 (“R&R”) at 2.] For 

the reasons stated below, the Court grants both motions.3 

                                                               BACKGROUND 

              On  January  14,  2014,  Becker  County  police  arrested,  transported,  and  booked 

Plaintiff Cory Bevins at Becker County Jail. [ECF No. 129‐1 at 94.] The arresting officer 

informed the Jail staff that Bevins was a heavy drinker and may experience withdrawal 

symptoms. [ECF No. 129‐2 at 2.] The Jail staff observed Bevins, but Bevins argues he “was 

never checked on or even asked if he was ok. Not once did a guard open the door or trap 

to ask [him] if he was ok. After the 12 hours elapsed the guard opened the door and told 

[him] to cuff up. He was never asked if he was ok or if he thought he needed medical 

attention.” [ECF No. 157 at 1–2.] 



                                                            
St.  Mary’s  Regional  Health  Center  [ECF  No.  68],  corrected  the  spelling  for  the  name 
“Randy Hodgson,” and added Innovise [Innovis] Health, LLC as a defendant. [ECF No. 
100.] The Court also replaced “Unknown Becker County Jail Staff Officers” with Donald 
Nelson,  John  W.  Freeman,  and  Paula  Peterson  [ECF  No.  52]  and  dismissed  the  claims 
against “Unknown Staff of Becker County Jail Medical Department” without prejudice 
[ECF No. 53.] 
3 Bevins also filed a request to subpoena witnesses for trial. [ECF No. 174.] This request is 

denied  as  moot  because  the  Court  is  granting  the  Defendants’  motions  for  summary 
judgment.  
                                                                     
                                                                   2 
 
       Over  that  12‐hour  period,  Bevins  experienced  worsening  abdominal  pain.  [ECF 

No. 122‐3 (“Bevins Dep.”) at 38:24–39:3.] Bevins was taken to St Mary’s Regional Health 

Center (“the Hospital”) and admitted. (Id. at 36:20–37:20.) A doctor diagnosed him with 

alcoholic hepatitis and gastritis. (Id. at 40:10–41:2.) Bevins spent two days at the Hospital. 

(Id. at  37:05–38:01.)  He  was  then  discharged and  prescribed four  vitamins and  an  acid 

suppressant. [ECF No. 129‐2 at 4.] The Jail filled Bevins’ prescriptions the day after his 

discharge. (Id.) The Jail administers medication to inmates four times per day [ECF No. 

129,  ¶9]  and  Bevins  took  his  medication  every  day  for  the  next  week,  January  18,  to 

January 25. [ECF No. 129‐1 at 74–75.]  

       On January 20, 2014, Bevins saw Dr. Pankaj Timsina at Essentia Health, who noted 

his  symptoms  were  improving.  [ECF  No.  122‐3  at  74.].  Then,  two  days  after  his 

appointment, Bevins  submitted a Sick Call Request Form, stating he was experiencing 

severe side and stomach pain. (Bevins Dep. at 62:12–63:4.) Bevins called his mother from 

the Jail and told her the Jail had given him ibuprofen for the pain, that the medications 

prescribed after his hospitalizations had run out, and that he was waiting for them to be 

refilled. [ECF No. 133‐1 at 2–3.]  

       Two days later, a Jail nurse attempted to contact Dr. Timsina’s office. (Bevins Dep. 

at 63:5–63:14.) The nurse spoke with Dr. Monica Pokharel the following day, who stated 

that the Jail could give Bevins one dose of Tylenol or ibuprofen if necessary and that if 

the pain continued, Bevins could return to the clinic. (Id. at 68:1–22.) Jail staff then noticed 
                                                  
                                                3 
 
Bevins had vomited in his cell. (Id. at 79:18–80:18.) Bevins unsuccessfully attempted to 

hide the vomit and Jail staff noticed there was blood in his vomit. (Id.) Jail staff then took 

Bevins back to the Hospital where he stayed for several days. (Id. at 69:5–70:1.) 

       Bevins met with Dr. Timsina for a follow‐up appointment. [ECF No. 122‐3 at 107.] 

Dr.  Timsina  amended  Bevins’  diagnosis  to  chronic  pancreatitis  and  they  discussed  a 

treatment plan. (Id.) Bevins also met with a social worker several times at the Jail. [ECF 

No.  129‐2  at  16–17.]  He  told  the  social  worker  that  he  was  “feeling  ‘helpless’  and 

‘hopeless’ regarding his situation of incarceration.” (Id. at 16.) The social worker noted 

that Bevins may benefit from taking antidepressants. (Id. at 17.) Bevins also spoke with a 

nurse at the jail about his mental health. (Id. at 18.) He told the nurse he thought he had 

been prescribed an antidepressant. (Id.) The nurse contacted Dr. Timsina, who indicated 

Bevins had not in fact been prescribed an antidepressant. (Id.) 

       A month later, Bevins submitted another Sick Call Request Form. (Bevins Dep. at 

129:4–8.) He complained that the area above his lip was swollen and that he believed it 

was  a  spider  bite.  (Id.  at  129:13–25.)  A  nurse  at  the  jail  found  there  was  some  “slight 

swelling” but no signs of infection or redness. (Id. at 130:13–17.) Bevins was authorized 

to receive ibuprofen four times a day and an ice pack for his face three times a day. (Id. at 

130:18–23.) Jail staff then took Bevins to urgent care the following day. (Id. at 131:4–7.) 

Doctors  diagnosed  Bevins  with  cellulitis  and  prescribed  him  an  antibiotic  and  pain 

medication,  which  Jail  staff  administered  to  him.  (Id.  at  135:4–25.)  Over  the  next  few 
                                                    
                                                   4 
 
weeks  the swelling  disappeared  and the cellulitis  fully resolved. In April 2014,  Bevins 

was transferred to federal custody. (Id. at 155:6–20.) 

              Bevins  sued  the  St.  Mary’s  and  Becker  County  Defendants,  alleging  several 

constitutional violations under 42 U.S.C. § 1983 including: (1) deliberate indifference to 

medical  needs;  (2)  a  violation  of  procedural  due  process;  (3)  conspiracy  to  violate  his 

constitutional  rights,  as  well  as  a  claim  against  Becker  County  for  enacting 

unconstitutional policies, customs, and practices.4 [ECF No. 24.] Bevins also brought state 

law claims for negligence and medical malpractice. Id. The St. Mary’s Defendants and the 

Becker County Defendants moved for summary judgment. [ECF No. 120, 126.] In an R&R, 

Magistrate Judge Becky R. Thorson recommended granting the motions (R&R at 29) and 

Bevins submitted an Objection. [ECF No. 182 (“Bevins Obj.”)].  

                                                               Analysis 

              If a party objects to a magistrate judge’s report and recommendation, the Court 

“shall make a de novo determination of those portions of the report or specified proposed 

findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1)(C).5 A 


                                                            
4  Whether  Bevins  makes  this  allegation  is  not  clear  from  the  face  of  the  complaint. 
However, the R&R states, “Plaintiff’s Complaint can also be construed as alleging a claim 
against  Becker  County  for  enacting  unconstitutional  policies,  customs,  and  practices.” 
(R&R at 11–12.) In accepting the R&R, this Court construes the claim similarly.  
5The Defendants argue the Bevins’ Objection  to  the R&R  was untimely  because it was 

served and filed four days after the November 16, 2018 deadline [ECF No. 183 at 2–3, ECF 
No. 185 at 3‐4.] However, courts have chosen to consider pro se plaintiff’s objections filed 
after  the  filing  deadline  in  the  past,  and  this  Court  will  do  so  here  as  well.  See,  e.g., 
                                                                    
                                                                  5 
 
court  should  grant  summary  judgment  when  “there  is  no  genuine  dispute  as  to  any 

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 

56. The moving party “bears the initial responsibility of informing the district court of the 

basis for its motion,” and must identify “those portions of [the record] which it believes 

demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 

U.S. 317, 323 (1986). The nonmovant must then submit evidence of “specific facts showing 

that there is a genuine issue for trial.” Id. at 324 (citation omitted).  

       I.        Exhaustion of Administrative Remedies  
                  
              The R&R recommends dismissing Bevins’ federal complaints against the Becker 

County Defendants because Bevins failed to exhaust his administrative remedies. (R&R 

at 14–18.) The Prison Litigation Reform Act (“PLRA”) requires that “[n]o action shall be 

brought with respect to prison conditions under section 1983 of this title, or any other 

Federal law, by a prisoner confined in any jail, prison, or other correctional facility until 

such  administrative  remedies  as  are  available  are  exhausted.”  42  U.S.C.  §  1997e(a). 

“[D]ismissal  is  mandatory”  when  a  plaintiff  fails  to  exhaust  his  or  her  available 

administrative remedies before filing a lawsuit. Johnson v. Jones, 340 F.3d 624, 627 (8th Cir. 

2003).  




                                                            
Gustafson v. Reiser, No. CV 14‐3351 (JRT/JJK), 2016 WL 6915299, at *2 (D. Minn. Nov. 23, 
2016).  
                                                                
                                                               6 
 
       In  Ross  v.  Blake,  136  S.  Ct.  1850  (2016),  the  Supreme  Court  defined  “available” 

remedies under the PLRA as those “capable of use.” Id. at 1858. Administrative remedies 

are only “unavailable” when: (1) the process is a “dead end,” with prison officials “unable 

or consistently unwilling” to provide relief; (2) the administrative scheme is “so opaque 

that  it  becomes,  practically  speaking,  incapable  of  use”;  or  (3)  prison  officials  thwart 

attempts at seeking remedies through “machination, misrepresentation, or intimidation.” 

Id. at 1859–60.  

       The Becker County Grievance Procedure is listed in the Becker County Detention 

Facility Inmate Handbook. [ECF No. 129 at ¶3.] During Bevins’ time at Becker County 

Jail, the Handbook was made available to all inmates in the facility’s dayroom. (Id. at ¶6.) 

The Handbook includes the following grievance procedure: 

               1.      Present  your  grievance,  in  writing,  to  the  on‐duty 
                       Correctional Officer; he/she will attempt to rectify the 
                       situation. 
                        
               2.      If  you  are  not  satisfied  with  the  Correctional  Officer 
                       response,  direct  a  written  grievance  to  the  Shift 
                       Supervisor. If you are not satisfied with this response, 
                       ask  to  have  it  presented  to  the  Assistant  Head  Jailer 
                       followed by the Jail Administrator.  
 
               3.      If you are not satisfied with this response, you can send 
                       a written grievance to the Sheriff.  
 
[ECF No. 129‐1 at 25–26.]   




                                                   
                                                 7 
 
       Bevins  argues  in  his  Objection  to  the  R&R  that  he  was  unable  to  follow  the 

grievance procedure because his written grievances were destroyed. (Bevins Obj. at 1.) 

Bevins  provides  no  evidence  beyond  his  own  allegations  that  Becker  County  Jail 

destroyed his written grievances. See Bloom v. Metro Heart Grp. of St. Louis, Inc., 440 F.3d 

1025,  1028  (8th  Cir.  2006)  (finding  “speculation  and  conjecture”  insufficient  to  defeat 

summary judgment). Moreover, even taking his allegations as true, Bevins still failed to 

show he exhausted his administrative remedies. Bevins argues that “[his] mother called 

the Sheriff to express concern on how her son was being treated at the Becker County 

Jail” and that “[t]he Sheriff never followed up on any thing [sic].” (Bevins Obj. at 1–2.) 

The Jail grievances procedures require the complainant to submit a written grievance to 

the Sheriff. Having one’s mother call the Sheriff to express concern does not satisfy this 

requirement.  And  Bevins  alleges  no  additional  facts  illustrating  that  his  attempts  to 

submit a grievance to the Sheriff were affected by any factors set forth in Ross. 136 S. Ct. 

at 1859–60. Because Bevins failed to exhaust his available administrative remedies, this 

Court  must  grant  summary  judgment  to  the  Becker  County  Defendants.  The  action  is 

dismissed with prejudice because Bevins is no longer held in Becker County Jail and is 

therefore unable to submit any grievances. See, e.g., Fisherman v. Rasmussen, Civ. No. 12‐

2554  (JRT/JSM),  2013  WL  3354509,  at  *9  (D.  Minn.  July  3,  2013)  (dismissing  case  with 

prejudice when remedies were no longer available to inmate).  



                                                  
                                                8 
 
II.    Federal Claims Against Becker County Defendants 
        
       Bevins also argues in his Objection to the R&R that the Becker County Defendants 

were deliberately indifferent to his medical needs. (Bevins Obj. at 2.) However, even if 

Bevins’ claims were not barred for failure to exhaust administrative remedies, they would 

be barred because the Becker County Defendants are entitled to qualified immunity. To 

prevail on his claims, Bevins must “present sufficient facts to show not only (1) that the 

officer’s  conduct  violated  a  constitutional  right,  but  also  (2)  that  the  right  was  clearly 

established at the time of the alleged violation.” Tatum v. Robinson, 858 F.3d 544, 547 (8th 

Cir.  2017)  (citation  omitted).  Under  the  Eighth  Amendment,  officers  may  not  be 

deliberately indifferent to prisoners’ serious medical needs. Estelle v. Gamble, 429 U.S. 97, 

106 (1976). 

       “Whether an official was deliberately indifferent requires both an objective and a 

subjective analysis.” Jackson v. Buckman, 756 F.3d 1060, 1065 (8th Cir. 2014). A plaintiff 

must establish under the objective prong “that he suffered from an objectively serious 

medical  need.”  Id.  For  a  medical  need  to  be  objectively  serious,  it  “must  have  been 

‘diagnosed  by  a  physician  as  requiring  treatment’  or  must  be  ‘so  obvious  that  even  a 

layperson  would  easily  recognize  the  necessity  for  a  doctor’s  attention.’”  Id.  (citation 

omitted).  Then,  under  the  subjective  prong,  a  plaintiff  must  “show  that  an  official 

‘actually  knew  of  but  deliberately  disregarded  his  serious  medical  need.’”  Id.  (citation 



                                                    
                                                   9 
 
omitted).  The  Plaintiff  must  show  the  officer’s  mental  state  was  “akin  to  criminal 

recklessness.” Id. (citation omitted).  

              In his Objection to the R&R, Bevins argues the Jail wrongly determined that he did 

not need antidepressants. (Bevins Obj. at 2.) However, the Jail contacted Bevins’ doctor 

and  inquired  about  his  need  for  antidepressants  and  his  doctor  refused  to  prescribe 

Bevins antidepressants at that time. [ECF No. 129‐2, at 18.] It would defy logic and the 

law  to  conclude  that  the  Becker  County  Defendants  were  deliberately  indifferent  to 

Bevins’ medical needs by refusing to administer a medication for which Bevins had no 

prescription and indeed, which a doctor refused to prescribe. See Meloy v. Bachmeier, 302 

F.3d  845,  849  (8th  Cir.  2002)  (“Prison  officials  cannot  substitute  their  judgment  for  a 

medical  professionalʹs  prescription.”).  Bevins  also  argues  the  Jail  “has  [sic]  well 

documented [r]eputation for deliberate and inhuman indifference to prisoners.” (Bevins 

Obj. at 2.) This Court will not consider this argument because Bevins raised it for the first 

time in his Objection. See Hylla v. Transp. Comm. Int’l Union, 536 F.3d 911, 921–22 (8th Cir. 

2008). However, even if this Court were to consider this argument, it would fail because 

Bevins makes this assertion without providing any evidence.6 See Quinn v. St. Louis Cty., 



                                                            
6  Bevins  cites  to  another  inmate  lawsuit  against  Becker  County  Jail  to  support  this 
proposition.  (Bevins  Obj.  at  2.)  See  Rusness  v.  Becker  Cty.  et  al.,  Case  No.  18‐CV‐2256 
(JNE/LIB). At the time this order is filed, no dispositive order has been entered in that 
case, and the mere fact that another inmate has filed a complaint is not evidence creating 
a genuine issue of material fact at summary judgment.   
                                                                 
                                                               10 
 
653 F.3d 745, 752 (8th Cir. 2011) (To survive summary judgment, a plaintiff must “explain 

the  legal  significance  of  [his]  factual  allegations  beyond  mere  conclusory  statements 

importing  the  appropriate  terms  of  art.”).  Therefore,  even  if  Bevins  had  properly 

exhausted his administrative remedies, his federal law claims would fail because he put 

forth no evidence at summary judgment of actions qualifying as deliberate indifference 

by the Becker County Defendants. 

III.   Federal Claims Against St. Mary’s Defendants  
           
       Bevins also raises several claims against the St. Mary’s Defendants in his Objection, 

including that the Hospital prematurely stopped administering Ativan and that a doctor 

“told [him] that he would have to learn to live in pain for the rest of his life.” (Bevins Obj. 

at 2–3.) As the R&R states, Bevins’ federal claims fail because the Defendants are not state 

actors. (R&R at 23–25.) “To state a claim under § 1983, a plaintiff must allege the violation 

of a right secured by the Constitution and laws of the United States, and must show that 

the alleged deprivation was committed by a person acting under color of state law.” West 

v. Atkins, 487 U.S. 42, 48 (1988).  

       Private individuals generally are not considered state actors for § 1983 purposes. 

Lugar v. Edmondson Oil Co., Inc., 457 U.S. 922, 936 (1982). Private actors may be considered 

state  actors  when  “there  is  ‘such  a  close  nexus  between  the  State  and  the  challenged 

action’ that seemingly private behavior ‘may be fairly treated as that of the State itself.’” 

Brentwood  Acad.  v.  Tennessee  Secondary  Sch.  Ass’n,  531  U.S.  288,  295  (2001)  (citation 
                                                  
                                               11 
 
omitted). The private actor “must be a ‘a willful participant in joint activity with the State’ 

in  denying  a  plaintiffʹs  constitutional  rights”  and  the  plaintiff  must  allege  “a  mutual 

understanding, or a meeting of the minds, between the private party and the state actor.” 

Magee  v.  Trustees  of  Hamline  Univ.,  Minn.,  747  F.3d  532,  536  (8th  Cir.  2014)  (citations 

omitted).  

       In  determining  whether  to  consider  a  private  actor  a  state  actor,  courts  must 

consider the “particular facts of the case.” Wickersham v. City of Columbia, 481 F.3d 591, 

597 (8th Cir. 2007). Whether courts may consider a physician treating a patient on behalf 

of a jail to be a state actor depends on the particular factual circumstances of this case. In 

West v. Atkins, the Supreme Court held that private physicians acting under contract with 

the state to provide medical treatment to prisoners are state actors for § 1983 purposes. 

487 U.S. at 54–56. As the R&R notes, this case is distinguishable from West. (R&R at 24–

25.) Unlike the defendants in West, there is no evidence that St. Mary’s Defendants are 

under contract to provide care to the inmates at Becker County Jail. [ECF No. 75 at ¶3.]  

       The R&R correctly notes that this case is more akin to Griffis v. Medford, where the 

defendants “had no contractual relationship with the state, no state doctor referred [the 

plaintiff] to [the facility], [and] there was no proof of an ongoing relationship between 

defendants and the jail.” No. 05‐3040, 2007 WL 2752373, at *6 (W.D. Ark. Sept. 20, 2007). 

In Griffis, the court granted summary judgment to the defendants, holding that “a private 

physician  treating  an  inmate  at  a  private  facility  utilizing  his  independent  medical 
                                                   
                                                 12 
 
judgment is not answerable to the state and does not act under the color of state law for 

purposes  of  §  1983.”  Id.  While  Griffis  is  not  binding  on  this  Court,  its  reasoning  is 

persuasive—without evidence of a contract, ongoing relationship, or other evidence of 

state  influence,  the  private  physician  is  likely  not  considered  a  “’willful  participant  in 

joint activity with the State’ in denying a plaintiff’s constitutional rights.” Magee, 747 F.3d 

at 536 (citation omitted). And like in Griffis, in this case there is no contractual relationship 

between  the  Jail  and  the  St.  Mary’s  Defendants  and  Bevins  has  put  forth  no  facts 

indicating otherwise, or indicating that the St. Mary’s Defendants failed to utilize their 

independent medical judgment. Bevins has therefore failed to put forth facts at summary 

judgment  showing  the  St.  Mary’s  Defendants  qualified  as  state  actors,  and  the  Court 

dismisses the federal claims against them.  

IV.           State Law Claims 
 
              Bevins does not clearly object to  the R&R’s recommended dismissal of his state 

law claims for negligence and medical malpractice. To the degree Bevins renews his state 

law  claims  in  his  Objection,  those  claims  do  not  survive  summary  judgment  for  the 

reasons stated in the R&R. (R&R at 26–28.)7  


                                                            
7
      This  Court  has  subject  matter  jurisdiction  to  consider  the  state  law  claims  under 
supplemental jurisdiction. 28 U.S.C. § 1367. When all federal claims in a suit have been 
dismissed, a district court has discretion to exercise supplemental jurisdiction over the 
remaining state law claims after weighing several factors, including “judicial efficiency, 
convenience, and fairness to the litigants.” Condor Corp. v. City of St. Paul, 912 F.2d 215, 
221 (8th Cir. 1990). Because the parties have fully litigated the state law claims, the Court 
                                                                 
                                                               13 
 
              Bevins  sued  the  Becker  County  Defendants  for  negligence.  As  the  R&R  notes, 

however, public officials are entitled to official immunity under Minnesota law for duties 

that “require the exercise of discretion or judgment.” Dokman v. Cnty. of Hennepin, 637 

N.W.2d 286, 296 (Minn. Ct. App. 2001). The public official will then only be liable if he or 

she “commited a willful or malicious wrong.” Elwood v. Rice Cnty., 423 N.W.2d 671, 679 

(Minn. 1988). Decisions about Bevins’ individual medical treatment were discretionary 

and Bevins provides no evidence that Jail officials acted maliciously in making decisions 

about his medical treatment.8  

              Bevins also sued the St. Mary’s Defendants for medical malpractice. [ECF No. 24.] 

Under Minnesota law, a plaintiff bringing a medical malpractice claim must include an 

affidavit, signed by the plaintiff’s attorney, stating that the case has been reviewed by an 

expert who concluded the defendant deviated from the standard of care and, in doing so, 

caused the plaintiff’s injury. Minn. Stat. § 145.682 Subd. 2–3(1). Then, within 180 days of 

the commencement of discovery, the plaintiff must submit an affidavit identifying their 

expert witnesses and explaining the underlying facts, substance, and grounds for their 


                                                            
will exercise supplemental jurisdiction over the state law claims in the interest of judicial 
efficiency. 
8  To  the  extent  Bevins  makes  any  arguments  that  Becker  County  Defendants  were 

negligent  in  the  administration  of  their  grievance  procedures  or  in  the  creation  of  the 
alleged  “well  documented  reputation  for  deliberate  indifference  to  prisoners”  (Bevins 
Obj  at  2),  which  may  transcend  beyond  discretionary  decisions,  Bevins  has  failed  to 
provide any evidence of any actions taken by Jail officials to substantiate his claims, as 
discussed previously in this Order.  
                                                                 
                                                               14 
 
opinions. Id. at Subd. 2, 4. The statute provides that if the plaintiff is appearing pro se, he 

or  she  may  sign  the  affidavit.  Id.  at  Subd.  5.  If  the  plaintiff  fails  to  comply  with  these 

requirements, the court must dismiss the claims with prejudice unless the plaintiff can 

establish expert testimony is not necessary to establish negligence. Id. at Subd. 6; Bellecourt 

v. United States, 994 F.2d 427, 431 (8th Cir. 1993).  

              However, this is a case where expert testimony is necessary to establish whether 

the St. Mary’s Defendants were negligent in ceasing treatment and discharging Bevins. 

This is not like “cases where a sponge or clip is left in the human body, or a burn occurs 

in a manner that could not have happened in the absence of negligence.” Miller v. Raaen, 

139  N.W.2d  877,  883  (1966).  Rather,  decisions  about  treatment  dosages  and  discharge 

times  are  matters  “beyond  the  common  knowledge  of  a  layman”  and  require  expert 

testimony. Id. The St. Mary’s Defendants made a demand for an affidavit of expert review 

in their Motion to Dismiss. [ECF. No. 35 at 8–9.] Yet, at no point in the litigation has Bevins 

provided  expert  testimony.  (Bevins  Dep.  at  177)9.  Thus,  summary  judgment  is 

appropriate on the state law medical malpractice claim. 

                                                               CONCLUSION 




                                                            
9 Bevins requested the court appoint an expert [ECF No. 172], but the Court denied the 
request because his in forma pauperis status did not entitle him to affirmative assistance 
from the Court. [ECF No. 173.]  
                                                                     
                                                                   15 
 
         Based on the foregoing and on all the files, records, and proceedings herein, the 

Court  OVERRULES  the  Bevins’  objections  [ECF  No.  182],  and  the  Report  and 

Recommendation [ECF No. 180] is ACCEPTED. IT IS HEREBY ORDERED THAT: 

    1.      The spelling for Defendant Innovis Health, LLC be corrected for the docket; 

    2.      The St. Mary’s Defendant’s Motion for Summary Judgment [ECF No. 120] is 

            GRANTED;  

    3.      The Becker County Defendants’ Motion for Summary Judgment [ECF No. 

            126] is GRANTED;  

    4.      Plaintiffs Request for a Subpoena [ECF No. 174] is DENIED; and  

    5.      This action is DISMISSED WITH PREJUDICE.  

 
LET JUDGMENT BE ENTERED ACCORDINGLY.  
 
 
Dated: January 31, 2019          BY THE COURT: 
 
                                 s/Nancy E. Brasel                                  
                                 Nancy E. Brasel 
                                 United States District Judge 
                                                                                    




                                               
                                             16 
 
